Citation Nr: 0728067	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-08 214	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of head 
injury, to include headaches and post-concussion syndrome.

2.  Entitlement to service connection for residuals of a low 
back injury.

3.  Entitlement to an initial disability rating greater than 
30 percent from February 18, 2003 until November 4, 2003 for 
post traumatic stress disorder, (PTSD).  

4.  Entitlement to an initial disability rating greater than 
50 percent for PTSD.

5.  Entitlement to an initial disability rating greater than 
10 percent for shrapnel wound of the left hand with 
degenerative joint disease of the left thumb.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active duty from July 1968 to September 1971.  
He was awarded the Purple Heart Medal and the Combat Infantry 
Badge, among other decorations for his service in Vietnam.

The transcript of the July 2006 videoconference hearing on 
appeal contains multiple inaudible portions.  However, the 
Board finds that the deficiencies of the transcript are not 
material as the veteran's contentions are nevertheless clear 
and understandable, as enhanced by the written contentions 
contained in the file, the clear transcript of a May 2005 RO 
hearing, and the recollection of the undersigned Veterans Law 
Judge who presided over the hearing.

The issues of entitlement to service connection for residuals 
of head injury, to include headaches and post-concussion 
syndrome, entitlement to service connection for residuals of 
a low back injury, and entitlement to an initial disability 
rating greater than 10 percent for shrapnel wound of the left 
hand with degenerative joint disease of the left thumb are 
addressed in the REMAND portion of the decision below.  The 
issue of entitlement to a disability rating greater than 
50 percent for PTSD is also REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

In June 2006, the veteran filed a claim for entitlement to a 
total disability rating on the basis of individual 
unemployability due to service-connected disabilities.  This 
claim is referred to the RO for appropriate action.


FINDING OF FACT

Throughout the time period at issue, the veteran's PTSD has 
resulted in reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

A disability rating of 50 percent is warranted for impairment 
resulting from PTSD from February 18, 2003, until November 4, 
2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.125, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD was granted in a May 2003 rating 
decision.  A 30 percent disability rating was awarded 
effective February 18, 2003.  The veteran perfected a timely 
appeal as to this initial rating.  In a January 2006 rating 
decision, the disability rating was increased to 50 percent, 
effective November 4, 2003.  The veteran continues to contend 
that a higher disability rating should be awarded.  He 
asserts that his PTSD symptoms cause greater impairment than 
is reflected by the 50 percent rating currently assigned.





Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran was informed of these elements in a November 
2003 letter.  

The veteran was informed of the law governing the assignment 
of disability ratings in the January 2006 Statement of the 
Case.  He has not been specifically informed as to the rules 
governing the assignment of effective dates.  However, in 
light of the grant contained herein, in conjunction with the 
remand which follows, the Board finds that no prejudice 
accrues to the veteran on account of this oversight.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, the Board considers VA's notice requirements to 
have been met.   

VA medical records and VA medical examinations have been 
obtained in support of the veteran's claim.  The veteran and 
his representative have presented written statements in 
support of his claim and he has testified in support of the 
claim during personal hearings before a RO hearing officer 
and the undersigned Veterans Law Judge.  

All relevant records and contentions have been carefully 
reviewed.  The veteran does not contend that there are and 
the Board has not identified any further areas of inquiry 
pertinent to the issue resolved in this decision.  Thus, the 
Board concludes that VA has satisfied its duties to notify 
and assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection for PTSD, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection, May 2003, until the present.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

Under the governing regulatory criteria, PTSD is rated under 
a General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The pertinent provisions of 
the General Formula are as follows:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  
[30 percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The currently-assigned 50 percent disability rating was based 
upon medical evidence and hearing testimony showing that the 
veteran suffered from increasing depression, irritability and 
affect, had decreasing GAF scores and decreasing ability to 
adequately handle the stressors of full time employment.  

Careful review of the January 2006 rating decision reveals 
that the 50 percent disability rating was supposed to be 
assigned effective as of "the date of receipt of the 
veteran's claim."  The veteran's claim for service 
connection was received in February 2003, whereas his 
disagreement with the rating assigned following the May 2003 
grant of service connection for PTSD was received in November 
2003.  As set forth above, because the veteran has perfected 
an appeal as to the assignment of the initial rating 
following the initial award of service connection for PTSD, 
the Board is required to evaluate all the evidence of record 
reflecting the period of time between the effective date of 
the initial grant of service connection, May 2003, until the 
present.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The medical evidence reflecting the veteran's mental health 
status prior to November 2003 consists of the report of a VA 
PTSD compensation examination conducted in April 2003 and 
some VA treatment reports.  During the April 2003 
examination, the veteran reported a lengthy list of PTSD 
symptomatology and lifestyle adaptations/limitations 
resulting from his PTSD.  The examiner medically linked these 
symptoms to PTSD caused by the veteran's combat experiences 
and rendered a diagnostic impression of moderate PTSD with 
depressive features.  A Global Assessment of Functioning 
Score of 55 was assigned.  

VA mental health clinic notes reflect that the veteran sought 
help for his PTSD symptomatology upon the recommendation of 
the April 2003 VA examiner.  He reported increased PTSD 
symptomatology, including flashbacks, hyperarousal, sleep 
disturbances, nightmares, anxiety and irritability on the 
job.  Upon initial evaluation, he was referred the Mental 
Health Urgent Care and then to the VA's Trauma Recovery 
Program.  He was also given prescription medication for his 
symptoms of agitation and referred for anger management.  
There is a note that he found himself crying while waiting in 
the emergency room.  Additional treatment reports during the 
time period between February and November 2003 reflect that 
the veteran participated in various group therapy, including 
the PTSD Education Group and continued to take three 
prescription medications related to his PTSD symptomatology.

Following review of this medical evidence, the Board finds 
that the veteran's PTSD symptoms between February and 
November 2003 more nearly approximate the criteria set forth 
for a 50 percent disability rating.  The medical evidence 
shows that he was given three separate prescription 
medications and referred to Mental Health Urgent Care almost 
immediately upon seeking treatment.  The overall picture 
represents reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships as required for the assignment of a 
50 percent disability rating under 38 C.F.R. § 4.130.  The 
Board therefore holds that the evidence supports the grant of 
a 50 percent disability rating for the time period from 
February to November 2003, thus warranting the assignment of 
a 50 percent disability rating effective from the date the 
veteran's claim for service connection was received, February 
18, 2003.

Thus, a partial grant is awarded to the veteran.  The 
remainder of the veteran's appeal for an increased disability 
rating for PTSD, that is, a disability rating greater than 50 
percent for the time period from February 2003 forward, is 
addressed in the REMAND below. 


ORDER

A 50 percent disability rating for PTSD is granted from 
February 18, 2003, until November 4, 2003, subject to the 
laws and regulations which govern awards of monetary 
benefits.

Appellate adjudication of the appeal for a disability rating 
in excess of 50 percent is deferred pending the evidentiary 
development requested below.


REMAND

Review of the record on appeal reveals further evidentiary 
and procedural development which must be accomplished prior 
to further appellate review.

Service connection

Initially, the Board deems a statement made by the veteran in 
his March 2004 notice of disagreement, that he felt the VA 
was calling him a liar in regards to the occurrence of a back 
injury under combat circumstances during service, to be 
worthy of response and clarification.  In the case of a 
veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of the VA 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  

In this case, the evidence of record is sufficient to 
establish that the veteran experienced a back injury, as well 
as head trauma, in service, as his combat record is very 
probative.  Under the provisions of 38 U.S.C.A. § 1154(b), 
the veteran's statements regarding the circumstances of his 
back injury and head trauma establish the incidents for VA 
purposes, because his statements are consistent with the 
circumstances of his service and are consistent with the 
other evidence of record, including his service medical and 
personnel records.  The remaining elements which must be 
demonstrated before a grant of service connection may be 
rendered are his precise current condition and whether a link 
between a current back and head disabilities and the 
incidents during service may be established. 

With regard to establishing the current condition of the 
veteran's head and back, the Board deems that comprehensive 
VA compensation examinations should be provided.  The veteran 
has requested a thorough evaluation of his headaches upon 
several occasions.  Upon review of the record, the Board 
deems that a medical identification of the etiology of the 
veteran's headaches and the precise nature of the veteran's 
back problems would be helpful to the resolution of his 
appeal.  

With regard to establishing a link, or nexus, between service 
and the current disabilities, the veteran has testified that 
he sought medical treatment for headaches and backaches 
during the 1970s.  Evidence demonstrating continuity of 
symptomatology can be very helpful to the identification of 
the precise current disability and in establishing a nexus to 
service; thus medical records reflecting this treatment 
should be obtained if possible.  During the May 2005 hearing, 
he testified that records reflecting the prescription of 
medication for headaches should have been included in records 
received from the Methodist Hospital.  Review of the medical 
records obtained by VA from Methodist Hospital shows that no 
treatment from the 1970s was included.  Because the veteran 
stated he saw a doctor who was "over by Methodist 
Hospital," it is likely that the records may be stored 
elsewhere.  Similarly, with regard to his back problems, he 
testified that he received muscle relaxers from walk-in 
clinics in Slidell.  

The July 2006 hearing included discussion of the veteran's 
employment history in relation to the physical requirements 
of the jobs he had and the impact of his back, left hand and 
headaches upon his job performance.  As employment records, 
personnel records and health records, if available, would 
shed additional light upon the continuity of symptomatology 
aspect of his service connection claims, such records should 
be sought, as well.  Recent employment records are also 
likely to be helpful to the issue of the extent of the 
veteran's occupational impairment due to his service-
connected disabilities.  

Governing regulation requires that VA will make reasonable 
efforts to obtain relevant records from private medical care 
providers, current or former employers, and other non-Federal 
governmental sources.  Such reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request 
unless a response to the initial request indicates that the 
records sought do not exist or that a follow-up request for 
the records would be futile.  38 C.F.R. § 3.159(c).  

Increased ratings

The veteran continues to receive VA treatment at VA medical 
facilities in New Orleans and Slidell.  All VA medical 
records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

The availability of recent mental health treatment records is 
particularly important to the thorough review of the 
veteran's appeal for an increased disability rating for PTSD 
as several significant events have occurred subsequent to the 
most recent treatment reports dated in 2005 which are 
contained in the file.  First, according to his hearing 
testimony and his application for a total disability rating 
based upon unemployability, the veteran is now unemployed.  
As he claims that he is unemployable due to PTSD symptoms, 
records reflecting impairment related to PTSD prior to and 
after his loss of employment are particularly relevant.  
Secondly, a summary of medical treatment prepared in 2004 
reflects that the veteran experienced an increase in symptom 
severity during early PTSD medical treatment, related to more 
frequent contact with combat veterans and the opportunity to 
discuss his combat experiences in a treatment program.  This 
statement would appear to indicate that the veteran's PTSD 
symptoms were not stable, as treatment was just beginning to 
have its effect in 2004.  The veteran's demeanor during his 
2006 hearing would indicate that his PTSD symptoms continued 
to affect him greatly.  For these reasons, the Board is 
reluctant, at this time, to render a decision as to whether 
the currently-assigned 50 percent disability rating is the 
most appropriate to represent his impairment for the time 
period following the 2005 treatment reports which are the 
latest available for review.  Upon remand, therefore, recent 
treatment reports should be obtained and a comprehensive 
psychiatric examination should be conducted.

The veteran's claims file contains several incomplete copies 
of a January 2005 VA neurological examination, which 
addresses both the veteran's headaches and his left hand 
neurological status.  The report indicates "continued on 
next page" and "examination results continued," but no 
additional findings are recorded.  Review of the report 
substantively indicates that it is incomplete as well, as no 
diagnoses are rendered, the nerves involved in the veteran's 
left hand problems are not identified, and no nexus opinion 
regarding the veteran's headaches is included.  As it would 
appear that a simple printing malfunction is the likely 
source of the incomplete report, upon remand, the RO should 
attempt to obtain a complete copy of the report.  

With regard to the veteran's left hand shrapnel wound he 
contends that he also suffers from muscle impairment and 
nerve impairment resulting from the wound in service, noting 
on-going weakness and pain in the hand and wrist.  Unless the 
complete January 2005 VA report fully addresses the extent of 
these residuals, additional medical evaluation must be 
accomplished.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for headaches and 
back problems since his discharge from 
service.  After securing the necessary 
release(s), the RO should attempt obtain 
these records for inclusion in the claims 
file.

2.  After securing the necessary 
release(s), the RO should attempt obtain 
personnel and medical records pertaining 
to the veteran as may be maintained by 
the veteran's former employers for 
inclusion in the claims file.

3.  The RO should obtain complete copies 
of records reflecting all VA medical and 
mental health treatment provided to the 
veteran since February 2005 at the New 
Orleans and Slidell facilities for 
inclusion in the claims file.  If the 
veteran has received treatment at any 
other VA facility, he should notify the 
RO so that these records may be obtained 
as well.

4.  After completion of the evidentiary 
development requested above, the veteran 
should be afforded a comprehensive VA 
examination by a physician or physicians 
with appropriate expertise to identify 
the nature and etiology of the veteran's 
headaches.  The claims folder should be 
made available to the examiner(s) for 
review before the examination.  All tests 
and studies deemed helpful by the 
examiner(s) should be conducted in 
conjunction with the examination.  The 
examiner(s) are requested to render 
opinions as to the precise nature of the 
veteran's headaches, and whether his 
current headaches are more or less likely 
than not to be related to the head trauma 
he experienced during service.  An 
opinion as to whether his headaches may 
be proximately related to his service-
connected PTSD and/or bilateral hearing 
loss and tinnitus should also be 
rendered.  The complete rationale for all 
opinions expressed should be fully 
explained.  If any conclusion may not be 
reached without resort to speculation, 
this should be explained as well.

5.  The veteran also should be afforded a 
comprehensive VA examination by a 
physician or physicians with appropriate 
expertise to identify the nature and 
etiology of the veteran's back 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examiner is 
requested to render opinions as to the 
precise nature of the veteran's back 
problem, and whether his current back 
pathology is more or less likely than not 
to be related to the injuries he 
experienced during service.  The complete 
rationale for all opinions expressed 
should be fully explained.  If any 
conclusion may not be reached without 
resort to speculation, this should be 
explained as well.

6.  The RO should attempt to obtain a 
complete copy of the January 2005 
neurological examination report for 
inclusion in the claims file.  If a 
complete copy is unavailable for any 
reason, or if the complete report does 
not fully address any left hand and wrist 
muscle and nerve impairment, another VA 
examination must be provided.  If another 
examination is necessary, the claims 
folder should be made available to the 
examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The examiner is requested 
to identify all left hand (including left 
thumb) and wrist pathology and functional 
impairment, and then render opinions as 
to what impairment identified is related 
to the shrapnel wound sustained during 
service.  The complete rationale for all 
opinions expressed should be fully 
explained.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


